Citation Nr: 0315811	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from October 1973 to 
March 1980, and from March 1981 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in relevant part, denied 
service connection for left carpal tunnel syndrome and a left 
knee disability.  

The veteran's claim for service connection for a left knee 
disability was previously denied by the RO in a September 
1995 rating decision.  Although the RO determined that new 
and material evidence had been submitted and reopened the 
claim in the October 2000 rating decision, the new and 
material evidence requirement is a legal issue which the 
Board has a duty to address, regardless of the RO's actions.  
Hence, the issue has been characterized on the initial page 
of this decision accordingly.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

The issue of entitlement to service connection for left 
carpal tunnel syndrome, including secondary to the service-
connected left shoulder disability, and de novo adjudication 
of the issue of entitlement to service connection for a left 
knee disability, including secondary to the service-connected 
right knee disability, will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  By an unappealed decision entered in September 1995, the 
RO denied the veteran's original claim for service connection 
for a left knee disability.  

2.  Additional evidence received since the September 1995 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim for service 
connection for a left knee disability.  
CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2002).  

2.  The additional evidence received subsequent to the 
September 1995 rating decision is new and material, and the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a left 
knee disability was denied by the RO in a September 1995 
rating decision, based on a finding that there was no 
competent, medical evidence showing that the veteran had a 
current left knee disability.  The evidence of record at the 
time the decision was made included a March 1995 VA 
examination which failed to show that the veteran had a 
current left knee disability.  The veteran was informed of 
the RO's September 1995 decision, but he did not appeal it.  
As such, the determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

In April 2000, the veteran sought to reopen his claim.  The 
additional evidence submitted included a March 2000 X-ray 
report which showed evidence of mild osteoarthritis of the 
left knee and an August 2000 statement from a private 
physician.  That physician stated that the veteran's current 
left knee impairment was likely related to injuries he 
sustained in service.  In July and October 2000 statements, 
another physician also stated that the veteran's current left 
knee disability was likely related to injuries he sustained 
in service.  The veteran also submitted additional service 
medical records from his initial period of active service 
that had not previously been included with the veteran's 
claims folder.  

The additional evidence associated with the record presently 
shows that the veteran has a current left knee disability 
that may be related to his military service.  Furthermore, 
additional service medical records have been associated with 
the file.  Accordingly, the Board concludes that the 
additional evidence, when considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Accordingly, new and 
material evidence has been submitted and the claim for 
service connection for a left knee disability is reopened.  
To this extent, the appeal is granted.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted while the veteran's claim was 
pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Board's decision above to reopen the veteran's claim 
constitutes a partial grant of benefits sought by the veteran 
on appeal.  Hence, the Board finds that a full and detailed 
analysis of VA's compliance with these new requirements is 
not needed with regard to the limited issue of whether new 
and material evidence has been submitted to reopen his claim, 
as the veteran could derive no potential benefit from any 
additional development or notice.  Nevertheless, as discussed 
more fully below, the new law and VA's implementing 
regulations must be addressed by the RO before the Board may 
continue with appellate consideration of the issue of de novo 
adjudication of the claim for service connection for a left 
knee disability, including secondary to the service-connected 
right knee disability.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for a left knee disability is reopened, 
and the appeal is granted to this extent.  


REMAND

As noted above, the VCAA was enacted during the pendency of 
this appeal.  Under the VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See VCAA, Section 3(a), (codified at 38 
U.S.C.A. §§ 5102 and 5103).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 
5103A).  This assistance includes scheduling a VA examination 
and obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim.  

In order to comply with the VCAA, the Board finds that 
opinions are required in this case in order to ascertain the 
etiology of the veteran's left knee disability and left 
carpal tunnel syndrome.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  

2.  The RO should schedule the veteran 
for a VA examination to ascertain the 
etiology of the veteran's left knee 
disability and left carpal tunnel 
syndrome.  The claims folder should be 
made available to the examiner.  After a 
thorough examination and a review of the 
claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran's 
currently diagnosed left knee disability 
began during his active military service 
or is otherwise related to his military 
service, including any disability for 
which service connection has already been 
established; or whether the disability is 
due to an intercurrent injury.  

The examiner should also indicate for the 
record whether it is at least as likely 
as not that the veteran's currently 
diagnosed left carpal tunnel syndrome 
began during his active military service 
or is otherwise related to his military 
service, including any disability for 
which service connection has already been 
established; or whether the disability is 
due to an intercurrent injury.  The 
examiner should provide a thorough 
explanation for the opinions provided.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
for service connection for left carpal 
tunnel syndrome and a left knee 
disability.  If either of the 
determinations remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



